Title: From George Washington to Henry Laurens, 3 February 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge February 3d 1778

On the  Ulto I had the honor to receive your Favor of the 27th with the Copies alluded to. As the proceedings of Congress in this instance seem to imply, that our Unfortunate people in the hands of the Enemy are to be victualled by us, I have only to wish that the Supplies may be constant & plentiful. I have transmitted your Letter to Mr Boudinot who is out of Camp, and have requested his most pointed attention to this business. I have also written to Genl Howe upon the occasion and inclosed him One of the Copies. In my next I shall take the liberty of transmitting you a Copy of my Letter to him on this head, and of some Others which have lately passed between us. I have the Honor to be with great respect Sir Your Most Obedt servt

Go: Washington


P.S. I wish a Supply of money to be sent as soon as possible—Our distresses for want of it are not easily to be described—What Mr Palfrey brought with him was not sufficient to pay the Troops for Novemr by 250 or 300,000 Dollars. The demands were immense, most of the Eastern Troops having had four or five months pay due ’em & some more. The army now in general has three months pay in arrear exclusive of the months Extra pay, and besides this the Quarter master is pressing for large drafts for the purposes of his Department, tho he has received a proportion of the money which came with Mr Palfrey.

